Title: To Alexander Hamilton from Tench Coxe, 12 December 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, December 12, 1792. “I have the honor to inclose to you a letter from the Supervisor of Massachusetts for the purpose of obtaining the pleasure of the President upon the request contained in its conclusion. I also inclose a letter from the Supervisor of New Hampshire in order that the information relative to the Clothing and accommodation of the troops on which I presume instructions have gone from you, may be in your possession.…”
